     4:11-cr-00275-TLW       Date Filed 08/03/20     Entry Number 251      Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION

 United States of America                        Case No. 4:11-cr-00275-TLW-2

        v.
                                                                 Order
 Frederick Conealis Williams



       This matter is before the Court on inmate Frederick Williams’ pro se motion

for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i) based on the risk posed by

the ongoing COVID-19 pandemic, particularly within the prison population.

       Generally, a court “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582. However, a court may reduce a defendant’s sentence

pursuant to § 3582(c)(1)(A)(i), subject to exhaustion of administrative remedies. A

defendant may bring a motion for compassionate release pursuant to § 3582(c)(1)(A)

only “after [(1)] the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [(2)]

the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

       This statute requires an inmate to exhaust administrative remedies prior to

seeking relief in this Court. See Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding

that “mandatory exhaustion statutes . . . establish mandatory exhaustion regimes,

foreclosing judicial discretion”); United States v. Monzon, No. 99cr157 (DLC), 2020

WL 550220, at *2 (S.D.N.Y. Feb. 4, 2020) (denying motion for reduction of sentence

because the defendant failed to exhaust his administrative remedies).

                                             1
    4:11-cr-00275-TLW      Date Filed 08/03/20   Entry Number 251   Page 2 of 2




      Here, inmate Williams has not alleged that he made such a request to his

warden or that he has exhausted his administrative remedies.        Accordingly, as

Williams has not made any showing or provided any documentation that he has met

the administrative requirements, his motion, ECF No. 247, is DENIED WITHOUT

PREJUDICE. Because this motion is denied without prejudice, inmate may refile it

and include the appropriate documentation showing that he has exhausted his

administrative remedies.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Senior United States District Judge

August 3, 2020
Columbia, South Carolina




                                          2
